Citation Nr: 1826281	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  10-36 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.   Entitlement to service connection for diabetes mellitus, type II.

2.   Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a kidney disorder.

3.   Entitlement to service connection for a kidney disorder.

4.   Entitlement to service connection for erectile dysfunction as secondary to service-connected disabilities. 

5.   Entitlement to service connection for hypertension to include as secondary to service-connected disabilities.

6.   Entitlement to service connection for peripheral neuropathy of the left upper extremity as secondary to service-connected diabetes mellitus, type II.

7.   Entitlement to service connection for peripheral neuropathy of the right upper extremity as secondary to service-connected diabetes mellitus, type II.

8.   Entitlement to service connection for peripheral neuropathy of the left lower extremity as secondary to service-connected diabetes mellitus, type II.

9.   Entitlement to service connection for peripheral neuropathy of the right lower extremity as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1965 to July 1967.  Among other decorations, the Veteran has been awarded the Republic of Vietnam Campaign Medal as well as the Vietnam Service Medical with two Bronze Service Stars. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2007 and June 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in November 2017.  A transcript of the hearing is of record.
At the time of the hearing, additional evidence was submitted with a waiver of agency of original jurisdiction (AOJ) waiver.  As such, the Board may properly consider the evidence in the first instance.

The issues numbered three to nine (3-9) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.   The served in the Republic of Vietnam during the applicable time period prescribed by law, and it is therefore presumed that he was exposed to herbicide agents.

2.   The Veteran's diabetes mellitus, type II, is presumed to have been related to service as a result of his exposure to herbicides.

3.   Entitlement to service connection for a kidney disorder was last denied by the RO in an October 1967 rating decision.  The Veteran did not complete a timely appeal and that decision became final.

4.   Evidence received since the October 1967 rating decision was not previously submitted, and relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.   The criteria for entitlement to service connection for diabetes mellitus, type II, have been met.  38 U.S.C. §§ 1113, 1116 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

2.   The October 1967 rating decision that denied entitlement to service connection for a kidney disorder is final.  38 U.S.C. §§ 5109A, 7105 (2012); 38 C.F.R. §§ 3.105(a), 3.156, 20.1103 (2017).

3.   Evidence received since the October 1967 rating decision is new and material, and the Veteran's claim for service connection for a kidney disorder is reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   Service Connection

In general, service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).

For purposes of service connection for a disability or death resulting from exposure to a herbicide agent, including a presumption of service connection, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C. § 1113, 1116 (2012); 38 C.F.R. § 3.307(a)(6)(iii) (2017).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2017).

If a veteran was exposed to herbicide agents during active military, naval, or air service and the requirements of 38 C.F.R. § 3.307(a) are met, certain diseases shall be service-connected, even if there is no record of such disease during service.  The enumerated diseases that will be presumed to be related to service as a result of exposure to herbicides include Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes).  38 C.F.R. § 3.309(e) (2017).

Here, the RO has conceded that there is competent, probative evidence establishing that the Veteran set foot in the Republic of Vietnam while serving in the military.  See January 2011 Rating Decision.  That is, the Veteran's service personnel records confirm that he had in-country service from November 26, 1965, to October 29, 1966.  It is therefore presumed that he was exposed to an herbicide agent under 38 C.F.R. § 3.307(a)(6).  

The Veteran was previously denied service connection for diabetes mellitus type II on the basis that he did not have a current diagnosis.  However, the Veteran's treatment records are replete with references to him being a diabetic and on medication.  In addition, on VA examination in August 2014, the examiner opined that it is at least as likely as not that the Veteran had a confirmed diagnosis if diabetes.  The examiner stated "because the Veteran had one A1C=6.6% (meeting ADA criteria on 12/01/210), and he had been started on oral DM medication in June 2011, giving the benefit of the doubt to the Veteran, it is at least as likely as not that he had a diagnosis of diabetes in December 2011."

The Board finds the treatment records and VA medical opinion highly probative, and as such, a diagnosis of diabetes mellitus, type II has been established.  It follows that, under the provisions of 38 C.F.R. § 3.309(e), the Veteran's diabetes mellitus Type II is presumed to have been caused by his exposure to herbicides in Vietnam.  

There is no affirmative evidence to establish an intercurrent injury or disease which is a recognized cause of the diabetes, so as invalidate this presumption.  See 38 U.S.C. § 1113 ("Where there is affirmative evidence to the contrary, or evidence to establish that an intercurrent injury or disease which is a recognized cause of any of the diseases or disabilities within the purview of section 1112, 1116 . . . will not be in order."].

Thus, the Board finds that service connection is warranted for diabetes mellitus, type II, on a presumptive basis.

II.   New and Material Evidence

By way of background, an October 1967 rating decision initially denied service connection for a kidney disorder on the basis that the Veteran did not have a diagnosed disability.  The Veteran did not appeal that decision and no new evidence was received within one year.  The decision became final.  Then in April 2007 and June 2008, the RO reopened the Veteran's claim but ultimately denied it on the basis that there was no disability.

Notwithstanding a determination by the RO that new and material evidence has or has not been received to reopen the Veteran's claim, it is noted that on its own, the Board is required to determine whether new and material evidence has been presented.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (holding that the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105, to address the question of whether new and material evidence has been presented to reopen a previously denied claim); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

A review of the record reveals that on February 26, 2009, the Veteran had 40 percent of his left kidney removed due to a kidney carcinoma.  As this evidence triggers VA's duty to assist, the Board finds that this additional evidence is neither cumulative nor redundant, and it is material since the evidence raises the possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a). 

Thus, the claim for service connection for a kidney disorder is reopened and to this extent, the appeal is granted.


ORDER

Service connection for diabetes mellitus, type II, is granted.

New and material evidence having been submitted, the claim for service connection for a kidney disorder is reopened.


REMAND

Although the additional delay is regrettable, a remand is necessary in this case for the reasons set forth below.

Kidney

The Veteran contends that his kidney cancer, which required removal of 40 percent of his kidney, is related to service.  One month post-service the Veteran presented complaining of a kidney infection and was placed on medication; it was thought that the infection was related to his prostate.

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, because the Veteran was treated for a kidney condition within one month of discharge from service and clearly had a kidney carcinoma, the Board finds that the low threshold in McLendon has been met and a VA medical opinion should be obtained that addresses whether the Veteran's kidney disorder is directly related to service.  In addition, because the evidence tends to show a relationship between the kidney and prostate, a VA medical opinion addressing the relationship between the Veteran's kidney disorder and service-connected prostate disability is warranted.

Erectile Dysfunction, Hypertension, and Peripheral Neuropathy of the Upper and Lower Extremities

The Veteran contends that these conditions are secondary to his service-connected disabilities.  He has not identified any in-service event which would directly relate them to service. 

In August 2014, a VA examiner opined that the Veteran's hypertension, peripheral neuropathy and erectile dysfunction could not have not been caused by the Veteran's diabetes mellitus as the conditions all pre-existed his diagnosis.  The examiner additionally stated "the Veteran has no evidence of diabetes mellitus nephropathy, so there is no indication that his hypertension has worsened due to diabetes mellitus."

With regard to the Veteran's upper and lower extremity peripheral neuropathy and erectile dysfunction, the examiner did not provide an opinion as to whether these conditions were aggravated by the Veteran's now service-connected diabetes mellitus.  In addition, a VA medical opinion has not been obtained to address whether the Veteran's service-connected erectile dysfunction is due to or aggravated by his service-connected prostate disability.

With regard to the Veteran's hypertension, the examiner did not address whether his coronary artery disease caused or aggravated his hypertension.  Further, the record indicates that the Veteran served in Vietnam during the Vietnam era and is presumed to have been exposed to herbicide agents coincident with service.  The Board notes that hypertension is not one of the presumptive conditions listed in 38 C.F.R. § 3.309(e), and the regulation specifically states that the definition for ischemic heart disease does not include hypertension.  However, in its Update 2006, the National Academy of Sciences (NAS) elevated hypertension to the "Limited or Suggestive Evidence" category.  Update 2012 notes that NAS has defined this category of limited or suggestive evidence to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  Id. at 20,309.  In view of these updates, the Board finds that an opinion should also be obtained to address whether the Veteran's hypertension is directly related to service as due to herbicide exposure.

Accordingly, the case is REMANDED for the following action:

1.   Associate with the claims file all outstanding VA treatment records.

2.   Obtain a VA medical opinion by an appropriate VA examiner as to address the nature of the Veteran's kidney disorder.  It is left to the examiner's discretion whether to examiner the Veteran.  

The examiner is asked to opine:

(a)   Whether it is at least as likely as not that the Veteran's kidney disorder (carcinoma of the kidney that required a nephrectomy) is directly related to his service; 

In particular, an explanation of the relationship, if any, between a kidney infection and a kidney carcinoma, would be of considerable help to the Board.

(b)   Whether it is at least as likely as not that the Veteran's kidney disorder was caused by his service-connected prostate disability or his now service-connected diabetes mellitus;

(c)   Whether it is at least as likely as not that the Veteran's kidney disorder was aggravated by his service-connected prostate disability or his now service-connected diabetes mellitus.

The examiner is asked to provide a complete rationale for any opinion given.

3.   Obtain a VA medical opinion by an appropriate VA examiner to address the nature of the Veteran's hypertension.  It is left to the examiner's discretion whether to examiner the Veteran.  

The examiner is asked to opine: 

(a)   Whether it is at least as likely as not that the Veteran's hypertension is directly related to his service, to include his presumed exposure to herbicides.

The examiner should specifically address the Update 2012 from NAS.  The examiner is also advised that the Board is cognizant that there is no VA presumption of service connection for hypertension due to herbicide exposure.  The Agent Orange Updates, however, use only a general statistical analysis to determine whether a disease should be service connected on a presumptive basis and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question.  The Board seeks a medical opinion on the likelihood that this Veteran's hypertension is related to his herbicide exposure given his medical history, family history, absence of other risk factors, etc.

(b)   Whether it is at least as likely as not that the Veteran's hypertension was caused by his service-connected coronary artery disease or his now service-connected diabetes mellitus;

(c)   Whether it is at least as likely as not that the Veteran's hypertension was aggravated by his service-connected coronary artery disease or his now service-connected diabetes mellitus. 

The examiner is asked to provide a complete rationale for any opinion given.

4.   Obtain a VA medical opinion by an appropriate VA examiner to address the nature of the Veteran's peripheral neuropathy of the bilateral upper and lower extremities.  The examiner should opine:

(a)   Whether it is at least as likely as not that the Veteran right upper extremity neuropathy was aggravated by his now service-connected diabetes mellitus;

(b)   Whether it is at least as likely as not that the Veteran's left upper extremity neuropathy was aggravated by his now service-connected diabetes mellitus;

(c)   Whether it is at least as likely as not that the Veteran's right lower extremity radiculopathy was aggravated by his now service-connected diabetes mellitus;

(d)   Whether it is at least as likely as not that the Veteran's left lower extremity radiculopathy was aggravated by his now service-connected diabetes mellitus.

The examiner is asked to provide a complete rationale for any opinion given.

5.   Obtain a VA medical opinion by an appropriate VA examiner to address the nature of the Veteran's erectile dysfunction.  It is left to the examiner's discretion whether to examiner the Veteran.  The examiner is asked to opine:

(a)   Whether it is at least as likely as not that the Veteran's erectile dysfunction was aggravated by his now service-connected diabetes mellitus;

(b)   Whether it is at least as likely as not that the Veteran's erectile dysfunction was caused by his service-connected prostate disability;

(c)   Whether it is at least as likely as not that the Veteran's erectile dysfunction was aggravated by his service-connected prostate disability.

The examiner is asked to provide a complete rationale for any opinion given.

6.   After ensuring compliance with the development requested above, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


